Case 21-02093-dd   Doc 1   Filed 08/11/21 Entered 08/11/21 15:59:15   Desc Main
                            Document     Page 1 of 6
Case 21-02093-dd   Doc 1   Filed 08/11/21 Entered 08/11/21 15:59:15   Desc Main
                            Document     Page 2 of 6
Case 21-02093-dd   Doc 1   Filed 08/11/21 Entered 08/11/21 15:59:15   Desc Main
                            Document     Page 3 of 6
Case 21-02093-dd   Doc 1   Filed 08/11/21 Entered 08/11/21 15:59:15   Desc Main
                            Document     Page 4 of 6
Case 21-02093-dd   Doc 1   Filed 08/11/21 Entered 08/11/21 15:59:15   Desc Main
                            Document     Page 5 of 6
Case 21-02093-dd   Doc 1   Filed 08/11/21 Entered 08/11/21 15:59:15   Desc Main
                            Document     Page 6 of 6
